Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	This office action is in response to the After-Final Amendment/Arguments filed on February 21, 2022. Claims 1-20 are now pending in the application.
	
Response to Amendment/Arguments
3.	Applicant’s amendment/arguments filed on 02/21/2022, are acknowledged. With respect to the rejections of claims 1-2, 4-12 and 14-20 under 35 U.S.C. 103, the applicant’s amendment/arguments (see REMARKS, pages 8-10) have been fully considered and are persuasive. Accordingly, the previous office action sent on 12/14/2021 has been withdrawn.

Allowable Subject Matter
4.	Claims 1-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
The outstanding response filed 02/21/22 incorporates the subject matters in the objected claims 3 and 13 into base claims 1, 2 and 12, respectively. In doing so, the response has placed the instant application in a favorable condition for allowance. Thus, the prior art of record, considered individually or in combination, fails to fairly show or suggest the claimed system determining, by an onboard vehicle computer ... ; generating a trust score for each member of the vehicular micro cloud; responsive to the trust score for a corresponding member falling below a trust threshold, adding the corresponding member to a blacklist; and disseminating the blacklist to other hub vehicles to prevent the corresponding member from joining other vehicular micro clouds” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 3-11 and 13-20.

5. 	References U.S. 11,038,895 and U.S. 11,106,794 are cited because they are put pertinent to improve the trust management in telecommunication networks. However, none of references teaches as recited as in above claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


March 1, 2022